Exhibit 10.32

 

Employment Separation Agreement and Release

 

This Employment Separation Agreement and Release (“Agreement”) sets forth the
mutual understanding and agreement of Entegris, Inc., a Minnesota corporation
with offices at 3500 Lyman Boulevard, Chaska, Minnesota, 55318 (“Entegris”) and
Stan Geyer, an individual residing at 4302 Sunnyside Road, Edina, Minnesota,
55424 (“Geyer”). This Agreement sets forth the rights and obligations of Geyer
arising at the conclusion of his service to Entegris as it ceases to do business
due to a merger with Mykrolis Corporation (“Mykrolis”). By signing this
Agreement, Geyer hereby acknowledges that the terms and conditions hereof are in
full satisfaction of all rights to termination or severance-related benefits for
which he has been eligible or may claim to be eligible under any agreement or
promise, whether written or oral, express or implied, or any other Entegris
severance plan or program.

 

RECITALS

 

WHEREAS, Geyer is employed by Entegris as Chairman of its Board of Directors;
and

 

WHEREAS, Entegris has entered into an Agreement and Plan of Merger dated
March 21, 2005, with Mykrolis, which has resulted in the creation of a Delaware
subsidiary into which Entegris will merge at the time of closing and,
thereafter, cease current operations; and

 

WHEREAS, the closing of the merger will further result in the termination of
Geyer’s services as Chairman of the Board of Directors;

 

WHEREAS, in addition to historic Entegris practice of providing fair and
equitable severance to departing executives, Entegris recognizes value in
obtaining non-compete obligations and a release of claims from Geyer; and

 

WHEREAS, the Compensation and Stock Option Committee of Entegris has established
an independent process for determining appropriate compensation to be paid and
has retained and relied upon the expertise of Hewitt and Associates, L.L.C. in
determining the structure and amounts to be paid to Geyer;

 

IT IS, THEREFORE, agreed that Entegris and Geyer agree to the following:

 

TERMS AND CONDITIONS

 

1. Severance Pay – Provided Geyer signs and returns this Agreement in the form
provided to him, he shall receive two times base pay and target bonus
(cumulatively $684,000) plus $140,000 for additional perquisites and benefits
for a total of $1,508,000. This amount shall be paid pursuant to Entegris
customary payroll practices commencing October 16, 2005, and shall be paid over
four (4) years in the amount of $377,000 per year. Geyer shall additionally be
paid his fiscal 2005 annual bonus in an amount prorated from September 1, 2004
through the date of closing of the merger between Entegris and Mykrolis, said
amount approximating



--------------------------------------------------------------------------------

$311,000. Payment of the pro-rata bonus will be distributed at the same time as
other Entegris executives receive annual incentives or on October 16, 2005,
whichever is earlier.

 

2. Health Insurance – Geyer shall be entitled to continued participation until
age 65 as an early retiree in Entegris medical programs or such other programs
designated by Entegris which provide comparable medical benefits and include
customary pro-rata expense as between Entegris and Geyer with Geyer individually
paying customary participant portions of applicable premiums.

 

3. Stock Options – As of October 16, 2005, or such later date as potential
employment with the newly created Entegris, Inc., a Delaware corporation,
expires, all stock options and stock grants attributed to Geyer shall vest
without deferral of exercise dates.

 

4. Non-Competition – Geyer’s acceptance of a position with another company will
not affect eligibility for payments referenced above subject to the right of
Entegris and its successor to cancel such payments and seek full reimbursement
of amounts paid in the event that Geyer engages in activities determined to be
significantly detrimental to the best interests of Entegris or its successor
including, without limitation, (i) recruiting, hiring, or soliciting employees
for employment or the performance of services with a competing company,
(ii) breach of any obligations under any confidentiality agreement or
intellectual property agreement, (iii) making disparaging, knowingly false, or
misleading statements about Entegris, its successor, or its products, officers,
or employees to competitors, customers, potential customers, or to current or
former employees.

 

In further exchange for the consideration due to be provided under this
Agreement, Geyer agrees that for the entirety of his four-year payment term as
specified above, he will not, without the written consent of Entegris, directly
or indirectly (a) engage or be interested in as an owner, partner, shareholder,
employee, director, officer, agent, consultant or otherwise, directly or
indirectly, with or without compensation, any business which is in direct
competition with the business of Entegris. Nothing herein, however, shall
prohibit Geyer from acquiring or holding not more than two percent (2%) of any
class of publicly-traded securities of any business. Payments to Geyer shall be
conditional based on his compliance with non-compete obligations as set forth
herein.

 

In the event any of the foregoing non-compete obligations shall be determined by
any court of competent jurisdiction to be unenforceable by reason of extended
for too great a period of time, over too great a geographical area, or by reason
of being too extensive in any other respect, such provision shall be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, and/or to
the maximum extent in all other respects as to which it may be enforceable, all
as determined by such court in such action. The invalidity or unenforceability
of any particular provision of these non-competition paragraphs shall not affect
the other provisions thereof which shall continue in full force and effect.

 

Geyer agrees that the remedies available to Entegris at law will be inadequate
in the event of a breach or a threatened breach of non-competition obligations
as stated herein. As a result,



--------------------------------------------------------------------------------

Entegris shall be entitled, in addition to its rights at law, to seek an
injunction or other equitable relief without the need to post a bond.

 

5. Release of Claims – In exchange for payments to be made hereunder, Geyer
waives and hereby releases Entegris and its successor as well as its past,
present, and future divisions, subsidiaries, affiliates, and related companies,
plus present and future directors, officers, employees, and agents from any and
all claims of any nature whatsoever which he may have arising out of his
employment or the termination of his employment with Entegris including, but not
limited to, any claims he may have under federal, state, or local employment,
labor, or anti-discrimination laws, statutes, and case law, and specifically
claims arising under the federal Age Discrimination In Employment Act, the Civil
Rights Act of 1866 and 1964 as amended, the Americans with Disabilities Act,
Executive Order 11246, the Employee Retirement Income Security Act of 1974
(“ERISA”), the Family and Medical Leave Act, the Fair Labor Standards Act, the
Minnesota Human Rights Act, the Minnesota Age Discrimination Law, and any and
all other applicable state, county, or local statutes, ordinances, or
regulations; provided, however, that this release does not apply to claims for
benefits under Entegris-sponsored benefit plans covered by ERISA (other than
claims for severance) nor to claims arising out of obligations expressly
undertaken in this Agreement. Any rights to benefits (other than severance
benefits) under Entegris-sponsored benefit plans are governed exclusively by the
written plan documents of those plans.

 

Geyer acknowledges and understands that he has accepted the consideration
provided herein in full satisfaction of all claims and obligations of Entegris
to him regarding any matter or incident up to the date he signs this Agreement
(except to the extent expressly excepted from the terms hereof), and he
affirmatively intends to be legally bound thereby.

 

6. Confidentiality – Geyer agrees not to disclose or cause any other person to
disclose to third parties, including employees of Entegris, the terms of this
Agreement; provided, however, he may disclose such terms to his spouse, his
financial/tax advisors, his attorney, and in response to a governmental inquiry,
including a governmental tax audit or a judicial subpoena. Geyer understands
that breach of this confidentiality provision shall exclude Entegris from
performing further under the Agreement. Geyer further agrees and acknowledges
that any and all agreements relating to intellectual property or confidential
information which he has signed during the course of his employment with
Entegris remain in full force and effect according to their terms.

 

7. Severability; Entire Agreement; No Oral Modification; No Waivers – Should any
of the provisions of this Agreement be determined to be invalid by a court of
competent jurisdiction, the parties agree that this shall not affect the
enforceability of the other provisions of this Agreement. This Agreement
constitutes a single integrated contract expressing the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral or written agreements and discussions with respect to the
subject matter hereof. This Agreement may be amended or modified only by an
agreement in writing signed by both parties. The failure by Entegris to declare
a breach or otherwise assert its rights under this Agreement shall not be
construed as a waiver of any right which Entegris may have under this Agreement.



--------------------------------------------------------------------------------

8. Section 409A – If Entegris or Geyer determine that any payment obligation
under this Agreement will cause Geyer to incur tax obligations under
Section 409A of the Code, then the parties shall negotiate in good faith to
structure an alternative payment mechanism consistent with the parties’
objectives, to the extent reasonably practical that will not cause Geyer to
incur such tax obligations.

 

9. Assignment – Neither Entegris nor Geyer may make any assignment of this
Agreement or any interest therein, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that Entegris may assign
its rights and obligations under this Agreement without the consent of Geyer in
the event that Entegris shall hereafter complete a reorganization, consolidate
with or merge into or substantially transfer all of its properties or assets to
any other entity. This Agreement shall inure to the benefit of and be binding
upon Entegris, Geyer, and their respective successors, executors,
administrators, heirs, and permitted assigns. Geyer expressly consents to be
bound by the provisions of this Agreement for the benefit of any successor or
permitted assign without the necessity that this Agreement be re-signed at the
time of transfer.

 

10. Indemnification – Geyer shall be entitled to ongoing coverage for services
provided as a director and officer of Entegris, said coverage being provided at
Entegris’ expense and in amounts the same as that provided to other executives.
He shall additionally be entitled to the same rights of indemnification and
contribution as are provided to executives of Entegris generally under the
Articles of Incorporation or By-laws.

 

11. Notice – Any and all notices, requests, demands, or other communications
provided for by this Agreement shall be in writing and, except as otherwise
expressly provided in this Agreement, shall be effective when delivered in
person, consigned to a national courier service, or deposited in the United
States Mail, postage prepaid, registered or certified, and addressed to Geyer at
his last known address on the book of Entegris or, in the case of Entegris, at
its principal place of business, attention to the Chair of the Board of
Directors.

 

12. Governing Law – This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to conflicts
of laws principles.

 

ACKNOWLEDGEMENTS AND CERTIFICATIONS

 

Geyer acknowledges and certifies that he:

 

  a. has read and understood all of the terms of this Agreement and does not
rely on any representation or statement, written or oral, not set forth in this
Agreement;

 

  b. has had a reasonable period of time to consider this Agreement;

 

  c. is signing this Agreement knowingly and voluntarily;

 

  d. has been advised to consult with an attorney before signing this Agreement;

 

  e. has the right to consider the terms of this Agreement for twenty-one
(21) days and, if he takes fewer than 21 days to review this Agreement, hereby
waives any and all rights to the balance of the 21-day review period; and



--------------------------------------------------------------------------------

  f. has the right to revoke this Agreement within fifteen (15) days after
signing it by providing written notice of revocation to the CEO of Entegris in
which event this Agreement shall become null and void in its entirety.

 

        ENTEGRIS, INC. /s/    Stan Geyer               /s/    Gary F.
Klingl         Stan Geyer       Gary F. Klingl         Chair – Compensation and
Stock Option Committee

Dated:

     

Dated: